Case 19-62393-pwb             Doc 464       Filed 12/09/19 Entered 12/09/19 11:33:33                       Desc Main
                                           Document      Page 1 of 4




      IT IS ORDERED as set forth below:



      Date: December 9, 2019
                                                                    _________________________________

                                                                               Paul W. Bonapfel
                                                                         U.S. Bankruptcy Court Judge
    _______________________________________________________________

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

                                                                           )
    In re:                                                                 )    Chapter 11
                                                                           )
    JACK COOPER VENTURES, INC., et al.,1                                   )    Case No. 19-62393 (PWB)
                                                                           )
                                                Debtors.                   )
                                                                           )

                         ORDER (I) DISMISSING THE
         DEBTORS’ CHAPTER 11 CASES, AND (II) GRANTING RELATED RELIEF
             This matter is before the Court on the Debtors’ Request for Entry of an Order Dismissing

the Debtors’ Chapter 11 Cases (this “Request”).2 The Court has considered the Request and the




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Jack Cooper Ventures, Inc. (0805); Jack Cooper Diversified, LLC (9414); Jack Cooper
      Enterprises, Inc. (3001); Jack Cooper Holdings Corp. (2446); Jack Cooper Transport Company, Inc. (3030); Auto
      Handling Corporation (4011); CTEMS, LLC (7725); Jack Cooper Logistics, LLC (3433); Auto & Boat
      Relocation Services, LLC (9095); Axis Logistic Services, Inc. (2904); Jack Cooper CT Services, Inc. (3523);
      Jack Cooper Rail and Shuttle, Inc. (7801); Jack Cooper Investments, Inc. (6894); North American Auto
      Transportation Corp. (8293); Jack Cooper Transport Canada, Inc. (8666); Jack Cooper Canada GP 1 Inc. (7030);
      Jack Cooper Canada GP 2 Inc. (2373); Jack Cooper Canada 1 Limited Partnership (3439); and Jack Cooper
      Canada 2 Limited Partnership (7839). The location of the Debtors’ corporate headquarters and service address is:
      630 Kennesaw Due West Road NW, Kennesaw, Georgia 30152.
2
      All capitalized terms used but not defined herein shall have the meanings given to them in the Request.


35836069
Case 19-62393-pwb        Doc 464        Filed 12/09/19 Entered 12/09/19 11:33:33           Desc Main
                                       Document      Page 2 of 4




other matters reflected in the record. It appears that the Court has jurisdiction over this proceeding;

that this is a core proceeding; that the relief sought in the Request is in the best interests of the

Debtors, their estates, and their creditors; and that good and sufficient cause exists for such relief.

        Accordingly, it is hereby ORDERED as follows:

        1.       The Request is GRANTED as set forth herein.

        2.       The Debtors’ chapter 11 cases are hereby DISMISSED.

        3.       As soon as reasonably practicable, without the need for further action on the part

of this Court and without the need for further corporate action or action of the boards of directors

of the Debtors, to the extent not previously dissolved, the Debtors shall be entitled to seek

dissolution pursuant to applicable state law. The Debtors are authorized to execute and file on their

behalf all documents necessary and proper to effectuate and consummate their dissolution in

accordance with the laws of the states in which they are formed.

        4.       Effective immediately upon the entry of this order, the Committee shall dissolve

and the members thereof shall be released and discharged from all rights and duties arising from,

or related to, the chapter 11 cases.

        5.       The Court shall retain jurisdiction with respect to any matters, claims, rights or

disputes arising from or relating to the implementation of this or any other order of this Court

entered in these chapter 11 cases to hear and determine all matters arising from the implementation

of this order.

        6.       Notwithstanding section 349 of the Bankruptcy Code, all prior orders of this Court

entered in these chapter 11 cases shall remain in full force and effect and shall survive the dismissal

of these chapter 11 cases.


                                                  2
Case 19-62393-pwb       Doc 464     Filed 12/09/19 Entered 12/09/19 11:33:33          Desc Main
                                   Document      Page 3 of 4




       7.       As the Order Regarding Dismissal was served on all creditors and

parties-in-interest, the Debtors shall serve this order on only those parties that have requested

notice pursuant to Bankruptcy Rule 2002 and who receive such notice via ECF.

       8.       The Debtors are hereby authorized and empowered to take any and all steps

necessary and appropriate to effectuate the terms of this order.

                                     END OF DOCUMENT




                                                 3
Case 19-62393-pwb      Doc 464    Filed 12/09/19 Entered 12/09/19 11:33:33   Desc Main
                                 Document      Page 4 of 4




Prepared and presented by:

/s/ Sarah R. Borders
Sarah R. Borders
Georgia Bar No. 610649
Leia Clement Shermohammed
Georgia Bar No. 972711
Britney Baker
Georgia Bar No. 625752
KING & SPALDING LLP
1180 Peachtree Street NE
Atlanta, Georgia 30309
Telephone: (404) 572-4600
Email: sborders@kslaw.com
Email: lshermohammed@kslaw.com
Email: bbaker@kslaw.com

-and-

Kelley A. Cornish (admitted pro hac vice)
New York Bar No. 1930767
Brian S. Hermann (admitted pro hac vice)
New York Bar No. 2810232
PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP
1285 Avenue of the Americas
New York, New York 10019
Telephone: (212) 373-3000
Email: kcornish@paulweiss.com
Email: bhermann@paulweiss.com

Counsel for the Debtors in Possession




                                            4
